Title: Nathaniel Dowse to the Commissioners, 5 May 1778
From: Dowse, Nathaniel
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Bordeaux 5th May 1778
     
     On the 14th April 1777 I sailed from Virginia Commander of the Ship Mercer belonging to Messrs. Mercer and Schenck of Boston, with a Cargo of 450 Hogsheads Tobacco for Account of the Honorable Continental Congress, to the Address of Messrs. S. and J. H. Delap of Bordeaux. On the fourth of May following I had the Misfortune of being risen upon by my Crew and carried with my Vessel into Whitehaven, where I remained Prisoner ’till I found the opportunity of escaping on board a Hamburgh Vessel bound from New Castle to this Port, which arrived yesterday. I think it my Duty to inform you thereof, and if you judge I can be of any use to my Country either in a Publick or private Station, I most heartily make you a tender of my best Services. I have had proposals from several Merchants at this place, but have deferred treating with any ’till I know if you have Employ for me. I have the Honor of being personally known to the Honorable John Adams Esqr. who will be able to give you Satisfaction to any Enquiries you may think it necessary to make about me, and begging the favor of your reply as speedily as possible, I have the Honor of being with utmost respect Gentlemen, Your most obed. hble Servant
     
      Nathl Dowse
     
    